Citation Nr: 1009434	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-38 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on March 3, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran seeks reimbursement for unauthorized private 
medical treatment on March 3, 2004 in connection with 
treatment for right ear pain.  The Veteran's treatment in 
question was for a nonservice-connected condition, but he is 
currently 100 percent service-connected for coronary artery 
disease associated with diabetes mellitus type II and rated 
as permanently and totally disabled as of July 19, 2001. 

The Veteran contends he contacted the closest VA outpatient 
treatment center around 4 p.m. on March 3, 2004 with 
excruciating right ear pain.  At that time, the Veteran 
contends that the VA official informed the Veteran that the 
center was closing and that he should seek treatment at a 
local non-VA hospital.

Medical reimbursement claims are adjudicated differently 
depending, in part, on whether the private medical treatment 
was "authorized" or not authorized.  It appears the Veteran 
is raising the argument that the private treatment was 
"authorized."  The record, however, is incomplete because 
this VA telephonic communication is not currently of record.  

In the absence of prior authorization, a veteran may still be 
reimbursed if eligibility is established. Generally, to 
establish eligibility for payment or reimbursement of medical 
expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions. There must be a showing that:

        (a) The care and services rendered were either:

        (1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 
1725. 

In this case, § 1728 is applicable in light of the fact that 
the Veteran is 100 percent service-connected for disabilities 
rendering him totally and permanently disabled.  See 38 
U.S.C.A. § 1728(a). 

Accordingly, even if the private medical treatment is not 
authorized, reimbursement may still be granted where, among 
other things, VA facilities are not reasonably available and 
the treatment was for a medical emergency.  The VAMC in 
Tampa, Florida, denied the Veteran's claim finding VA 
facilities were reasonably available and the medical 
condition was non-emergent in nature.  

Again, the Veteran identified a telephone conversation he had 
with the nearest VA outpatient treatment center was closing.  
This telephone conversation, which again is not of record, 
also is significant in determining whether VA facilities were 
reasonably available and whether the Veteran's condition was 
considered medically emergent.  Attempts should be made to 
secure any documentation of the communications between the 
Veteran and the VA outpatient treatment center in Orlando, 
Florida.



Accordingly, the case is REMANDED for the following action:

1. The VAMC/AMC should request medical 
records from the VA outpatient treatment 
canter in Orlando, Florida, to include any 
and all communications made with the 
Veteran on March 3, 2004 in connection 
with the Veteran's symptomatology and 
possible authorization to seek private 
medical care.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

2.  Then readjudicate the claim for 
entitlement to reimbursement for 
unauthorized private medical expenses on 
March 3, 2004 under 38 U.S.C.A. § 1728 
(West 2002 & Supp. 2009).  If the decision 
remains adverse to the Veteran in any way, 
provide him and his representative with a 
supplemental statement of the case that 
discusses all relevant laws and 
regulations, the evidence considered, and 
the bases for the decision.  Then, return 
the case to the Board for its review, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


